Campbell, J.
After the trial the privately-retained attorney for the defendant was permitted to withdraw from the case. The defendant was found to be an indigent, and the court appointed an attorney to represent him on this appeal. The appeal presents one question for determination, and that is whether the record is adequate and sufficient to sustain the adjudication that the defendant voluntarily, knowingly and understandingly pleaded guilty. The record discloses that the court, with considerable patience and understanding, questioned the defendant and made inquiry in an effort to ascertain whether or not the plea of guilty was submitted to the court voluntarily, knowingly and understandingly. The questions asked and the answers given by the defendant under oath are adequate and sufficient to support the court’s findings and adjudication. No prejudicial error has been shown.
Affirmed.
PabKER and Graham, JJ., concur.